DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 04/01/2022. Claims 1-2, 4-13, 17, 19-20 and 22, 24-26 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 17, 19-20 and 22, 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-2, 4-5, 22, 24-26 and 11-13, 17, 19-20 are drawn to a method, which is within the four statutory categories (i.e. process).  Claims 6-10 are drawn to a device (system), which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim 1 recites “for the entry of the first health record, identifying a medical concept present in the entry based at least in part on the medical term expression; creating a node in a second relational graph representing the medical concept, the second relational graph being unique to the user of the user account; responsive to receiving second health data of a second health record of the user of the user account, adding one or more sub-nodes to the node in the second relational graph based at least in part on additional information relating to the medical concept that is the second health record”. 
Claim 6 recites “associate the second standardized format metadata with medical term expressions representing medical terms from the first electronic health record and a second electronic health record to create a personalized relational graph comprising a plurality of nodes organized according to the second standardized format, the metadata being descriptive of the medical terms represented by the medical term expressions, the second health record comprising second health data of the user of the user account;3 73893798V.1Application No. 15/849,310generate an index that associates the medical term expressions with reference identifiers of the medical terms from the electronic health record; receive a request for information about a particular medical term found in the first electronic health record”. 
Claim 11 recites “processing the search query to generate a medical term expression that is representative of the search query and comprises at least one expression primitive corresponding to the at least one search term; identifying a medical concept corresponding to the medical term expression; identifying, based at least in part on the at least one expression primitive and the medical concept, a plurality of other medical expression primitives corresponding to a plurality of record entries in the health record, the plurality of record entries being associated with the medical concept in a personalized relational graph”. 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a handheld (portable) user device”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the recitation of “by the handheld user device”, and “a processor in communication with the memory and configured to execute the computer-executable instructions to” language, “identifying”, “creating”, “adding”, “associate”, “generate”, “processing” and “identifying” in the context of this claim encompasses the user manually do these steps, in mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims also recite mental processes, such as “indexing medical terms found in the second health record to generate medical term expressions; identifying one or more medical concepts based at least in part on the medical term expressions; and for those medical term expressions having the same medical concept as the medical concept, adding additional sub-nodes to the node”-claim 2, “adding additional sub-nodes to the node based at least in part on identifying metadata associated with the medical concept”-claim 4, “associating metadata with medical term expressions representing the medical terms from the health record, the metadata being descriptive of medical terms represented by the medical term expressions;5 73893798V.1Application No. 15/849,310generating an index that associates the medical term expressions with reference identifiers of the medical terms from the health record”-claim 17, “processing the search query to generate the medical term expression comprises indexing the at least one search term using an indexing algorithm”- claim 20 and “parsing the entry in the health record to identify at least one medical phrase present in the entry, the medical phrase comprising a plurality of words; converting each of at least two words of the plurality of words into a numerical code; and generating the medical term expression by concatenating the numerical codes for the corresponding at least two words, and wherein the medical term expression identifies the node of the relational graph”-claim 24. 
These limitations also correspond to mental processes and a user can accomplish these steps using mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a handheld user device”, “storing, by the handheld user device, the relational graph comprising the one or more sub-nodes on the handheld user device according to a second data model”-claim 1, “identifying, in a remote database, metadata associated with the medical concept”,-claim 4, “a display; a memory configured to store computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions to at least: receive, from a gateway of an electronic health record system, a data package comprising a first electronic health record; store the first electronic health record on the handheld user device according to a first data model and in association with a user account, the first health record comprising first health data of a user of the user account; associate, in a database organized according to a second data model and stored on the handheld user device, metadata with medical term expressions representing medical terms from the first electronic health record and a second electronic health record to create a personalized relational graph comprising a plurality of nodes, the metadata being descriptive of the medical terms represented by the medical term expressions, the second health record comprising second health data of the user of the user account; 3generate an index that associates the medical term expressions with reference identifiers of the medical terms from the electronic health record; receive a request for information about a particular medical term found in the first electronic health record; in response to receiving the request, access the database using a particular medical term expression associated with the particular medical term and the index to retrieve the information about the particular medical term, the information about the particular medical term comprising certain metadata that is descriptive of the particular medical term; and provide the information about the particular medical term for presentation at the display”-claim 6, “processing, by the handheld user device, the search query to generate a medical term expression that is representative of the search query and comprises at least one expression primitive corresponding to the at least one search term”-claim 11, “wherein the medical term expression is a medical term index usable for accessing a database in which the at least one expression primitive is stored”-claim 12, “in response to receiving the request, accessing the database using a particular medical term expression associated with the particular medical term and the index to retrieve the information about the particular medical term, the information about the particular medical term comprising certain metadata that is descriptive of the particular medical term”-claim 17, “processing, by the handheld user device, the search query to generate the medical term expression comprises indexing the at least one search term using an indexing algorithm”-claim 20.
These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims 1, 6 and 11 have been amended now to claim the additional elements of:
 “generating, using a first relational graph stored on the handheld user device, a medical term expression by indexing a portion of an entry of the first health record into a second standardized health data format comprising a serialized form of the portion of the entry of the first health record, 
wherein indexing the portion of the entry comprises converting the portion of the entry from the first adaptation of the first standardized health data format to the second standardized health data format”. 
The additional element of “indexing a format of data into another format… converting the portion of the entry…” is a well-understood, conventional and routine activity, used in the healthcare management industry as evidenced by US Patent by Natoli et al. (hereinafter Natoli) (US 8,850,057 B2)-issued on Sep. 30, 2014, which is provided in the References Cited Document (PTO 892). 
In particular, Natoli teaches “efficiently linking local databases having different data formats or standards into a network…” in abstract, “The Headwater routers link disparate databases by converting all data or communications from each database into a common canonical form or standard. Thus, each Headwater in essence translates communications or data from the local entity to which it is assigned, into the common standard for communication to other Headwater routers, and converts information it receives on behalf of its local entity from the common standard into the local entity's standard or format, thus acting as a translator between its local entity and the network (and thus between its local entity and other entities served by Headwater routers local to them). The translation can include not just translation or conversion of format or structure of the data, but also semantics or meaning of the data or metadata.” in col. 3, lines 52-65. 
Since the present specification does not recite a new way of converting the data format, it’s considered as mere instructions to apply an abstract idea to a particular field.
Claims 1, 6 and 11 have been amended now to claim the additional elements of:
“responsive to accessing second health data of a second health record of the user of the user account: 
automatically adding, on the handheld user device, one or more sub-nodes to the node in the second relational graph based at least in part on additional information relating to the medical concept that is present in the second health record, 
wherein the second health record was created according to a second adaptation of the first standardized health data format, 
wherein adding the one or more sub-nodes to the node ofPage 2 of 22 KILPATRICK TOWNSEND 75586145 1Application No. 15/849,310the second relational graph based at least in part on the additional information comprises converting the additional information from the second adaptation of the first standardized health data format to the second standardized health data format, and 
wherein the second standardized health data format comprises a standardization of the first adaptation of the first standardized health data format and the second adaptation of the first standardized health data format”.
These additional elements found to be a well-understood, conventional and routine activities used in the computing field as described in US Patent by Nevin, III (US 6,714,936 B1) published on March 30, 2004, which is provided in the References Cited Document (PTO 892). 
In particular, Nevin teaches “A computer implemented method of storing, manipulating, assessing, and displaying data and its relationships, and a computer system (with memory) programmed to implement such method. The data are stored as linked nodes, and can be visualized as a displayed sea of node representations…. The data (stored as linked nodes) can be queried by establishing a first point of view and displaying representations of the nodes as a sea of node representations whose point of view is the first point of view, and responding to a command (which determines a query) by displaying a changed sea of node representations which emphasizes information having greater relevance, and deemphasizes information having less relevance, to the query.” in abstract, and “Nodes are positioned dependent a Set of pressures from sources, each pressure from a source (e.g. POV, parent, neighbors) being a function of that Source's preferred position or distance between the child and the source, the child's mag, dist, etc.” in col. 14, lines 51-55 (the child node is a sub-node).
Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as accessing/receiving/storing data from/to a database, displaying/providing data/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a handheld device to perform “creating, adding, indexing, identifying”, and using a processor to perform “associate, generate” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, claims 1-2, 4-13, 17, 19-20 and 22, 24-26 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Step 2A, prong 1 arguments:
Applicant argues the current claims are not directed to an abstract idea (accessing records from various sources…, generating medical terms…, using information from the relational graph to populate a GUI…). In response, Examiner submits that these features are not part of the abstract idea, but they are part of the additional elements that are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Applicant argues that the claims should be considered statutory, because as per DDR Holdings, LLC v. Hotels.com, the claims recite “a technical solution to a technical problem arising within computer systems”, however, unlike the claims at issue in DDR Holding, LLC. v. Hotels.com, the claims at issue here do not require an arguably inventive device or technique for displaying information.
Examiner respectfully submits that the DDR Holding claims are found patent eligible, as described in the decision:
The ’399 patent’s claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above described hybrid web page that presents product information from the third-party and visual “look and feel” elements from the host website. When the limitations of the ’399 patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet.” pages 22-23.
The current claims, on the other hand, recite well-understood, conventional and routine activity of indexing portion of health record into another format. As indicated in the rejection above, this feature can be done by a medical professional using mind or pen and paper and this is one of the daily works being done at the hospital environment.
Uniform/normalized data storage: Applicant argues that since conventionally, healthcare data is stored in electronic health record (HER) system, and even many of these systems comply with HL7 standard, most patients have their records stored using more than one HER systems, viewing data form multiple HER systems in the same application is challenging. In response, Examiner submits that, as indicated above, the additional element of “indexing a format of data into another format… converting the portion of the entry…” is a well-understood, conventional and routine activity, used in the healthcare management industry as evidenced by US Patent by Natoli et al. (hereinafter Natoli) (US 8,850,057 B2)-issued on Sep. 30, 2014, provided in the References Cited Document (PTO 892).
Optimized data storage: Applicant argues that using the uniform and standardized format for data storage provides optimized data storage with respect to storage capacity and storage access on handheld device. In response, Examiner submits that storing data in the standardized format found to be a well-understood, conventional and routine activity, used in the healthcare management industry as evidenced by US Patent by Natoli et al. (hereinafter Natoli) (US 8,850,057 B2)-issued on Sep. 30, 2014, provided in the References Cited Document (PTO 892).
The claim steps of “identifying a medical concept present in the entry based at least in part on the medical term expression; creating a node in a second relational graph representing the medical concept, the second relational graph being unique to the user of the user account; responsive to receiving second health data of a second health record of the user of the user account, adding one or more sub-nodes to the node in the second relational graph based at least in part on additional information relating to the medical concept that is the second health record” can be done by a user, such as, a medical professional can access paper files, converting medical terms into a different format (by looking at a chart etc.), creating a graph using pen and paper, can add subnodes to the graph based on the data. Examiner also notes that “populating a GUI based on the information from the relational graph” is not a part of the abstract idea, but it is one of the additional elements that are not integrated into a practical application, since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Step 2A, prong 2 arguments:
Applicant argues that the proposed amendments limits the claims to certain types of handheld user devices, thus confining the claims to a specific computing environment. In response, Examiner submits that the current specification recite handheld devices in par. 354 only. Par. 354 recites “The various examples further can be implemented in a wide variety of operating environments, which in some cases can include one or more user computers, computing devices or processing devices which can be used to operate any of a number of applications. User or client devices can include any of a number of general purpose personal computers, such as desktop or laptop computers running a standard operating system, as well as cellular, wireless and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols. Such a system also can include a number of workstations running any of a variety of commercially-available operating systems and other known applications for purposes such as development and database management. These devices also can include other electronic devices, such as dummy terminals, thin-clients, gaming systems, and other devices capable of communicating via a network.”. Therefore, the handheld device is directed to a generic computing device performing generic functions, such as receiving and displaying data. 
Applicant argues that the uniform presentation of concepts from disparate health records improves the technology, since it’s a practical application. In response, Examiner submits that, as indicated in the section above, “converting medical data format” and “presenting uniform data” is a well-understood, routine and conventional activity known in the industry. Applicant argues that the current claims are similar to the claims presented in example 42 of the Guidance. In response, Examiner submits that the reason the claims found as integrating the method of organizing human activity into a practical application is that the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Therefore, the claimed concept of “automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.” are the features found to be eligible under the 35 USC 101. 
Step 2B arguments:
Applicant argues that the current claims qualify as “significantly more” than the judicial exception, since the claim elements apply the judicial exception with, or by use of, a particular machine. In response, Examiner submits that the present specification recites “The provider user device 108 can be any suitable electronic user device capable of communicating with other electronic devices over a network such as the Internet. In some examples, the provider user device 108 can be a laptop, personal computer, or other user device on which a provider user 110 may interact.” In par. 49, and therefore the computer recited in the current application is a generic computer. Applicant also argues that the claim elements add a specific limitation other than what is well-understood, routine and conventional in the field, since they found to be novel and non-obvious over the prior art. In response, Examiner submits that under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626